                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

JERRY MILLER,                                       )
                                                    )
       Plaintiff,                                   )
                                                    )
v.                                                  )      No. 3:19-CV-308-TAV-DCP
                                                    )
COCKE COUNTY, TENEESSEE, et al.,                    )
                                                    )
       Defendants.                                  )

                                            ORDER

       This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

and Standing Order 13-02.

       Now before the Court is Plaintiff’s Motion for Expedited Discovery [Doc. 11] and a Joint

Motion Withdrawing Plaintiff’s Motion to Expedite Discovery (“Joint Motion”) [Doc. 17]. In the

Joint Motion, the parties state that they conducted a teleconference on September 5, 2019, and

agreed to resolve Plaintiff’s Motion for Expedited Discovery. Specifically, the parties agreed to

expedite discovery in this matter, and they scheduled the Rule 26(f) conference for September 18,

2019. The parties will begin discovery after the Rule 26(f) conference. Given the parties’

agreement, Plaintiff seeks to withdraw his Motion for Expedited Discovery.

       Accordingly, pursuant to the parties’ representations, the Joint Motion Withdrawing

Plaintiff’s Motion to Expedite Discovery [Doc. 17] is GRANTED, and Plaintiff’s Motion for

Expedited Discovery [Doc. 11] is hereby WITHDRAWN.

       IT IS SO ORDERED.

                                                    ENTER:

                                                    _________________________
                                                    Debra C. Poplin
                                                    United States Magistrate Judge
